Case: 20-50042      Document: 00516067964          Page: 1     Date Filed: 10/25/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                   No. 20-50042                          October 25, 2021
                                 Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Joshua Adam Olgin,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 7:19-CR-190-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Joshua Adam Olgin appeals his conviction for possession with intent
   to distribute five grams or more of actual methamphetamine. For the first
   time on appeal, he argues that the district court erred in accepting his guilty
   plea because there was an inadequate factual basis as to his intent to distribute


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50042      Document: 00516067964           Page: 2     Date Filed: 10/25/2021




                                     No. 20-50042


   or his possession of actual methamphetamine rather than a mixture or
   substance containing a detectable amount of methamphetamine. Reviewing
   his arguments for plain error in light of the entire record, we affirm. See
   United States v. Trejo, 610 F.3d 308, 313 (5th Cir. 2010).
          With respect to his intent to distribute, Olgin has failed to establish
   that any error by the district court was clear or obvious. See United States v.
   Alvarado-Casas, 715 F.3d 945, 952 (5th Cir. 2013); United States v. Kates, 174
   F.3d 580, 582 (5th Cir. 1999). With respect to his possession of actual
   methamphetamine, even if we assume that the district court clearly or
   obviously erred in finding a sufficient factual basis as to that element, Olgin
   fails to show that the error affected his substantial rights. See United States v.
   Dominguez Benitez, 542 U.S. 74, 83 (2004).
          AFFIRMED.




                                           2